Exhibit 10.67

 

June 7, 2019

 

Frederick M. Danziger

Griffin Industrial Realty, Inc.

641 Lexington Avenue, 26th floor

New York, NY  10022

 

 

Dear Mr. Danziger,

 

This letter is an agreement as to the services and compensation of Frederick M.
Danziger (“you”) for the period beginning June 8, 2019 (the “Transition Date”)
and ending when terminated by either Griffin Industrial Realty, Inc. (the
“Company”) or you at any time after May 15, 2020 (such period, the
“Term”).  Termination of this letter after May 15, 2020 shall result in no
liability of either party to the other. 

 

For the Term, you shall serve as non-executive Chairman of the Board of the
Company (the “Board”).  Your responsibilities shall be those of a regular Board
member, and also:  (i) to approve the agenda for meetings of the Board;  (ii) to
preside at Board meetings; and (iii) from time to time, between Board meetings,
to be consulted as to corporate policies. You and the Company acknowledge and
agree that the level of bona fide services you will perform after the Transition
Date will permanently decrease to no more than 20 percent of the average level
of bona fide services performed by you over the 36-month period immediately
preceding the Transition Date.  The activities as non-executive Chairman of the
Board specified above are not included in the 20% calculation of services for
purposes of the Company’s Deferred Salary and Supplemental Retirement Plan (the
“Deferred Compensation Plan”).

 

For your services during the Term, you shall receive the regular Board meeting
and retainer fees paid to other non-employee Board members, including the grant
options in accordance with the Company’s 2009 Stock Option Plan, and a retainer
fee of $15,000 per year, the fee for the position paid to the prior
non-executive Chairman of the Board.

 

In addition: 

 

(I)



You may have an office and online communications and services made available to
you at the Company’s New York office without charge so long as such space is
available.

 

(II)



Consistent with the Deferred Compensation Plan, you shall receive payment of
your deferred compensation account on or within 30 days following December 8,
2019.  

 

(III)



You shall, to the extent provided by applicable law, be eligible for the benefit
of participation in the group health plans of the Company relating to New York
office employees pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”),






provided you shall be billed, and pay, for the full cost to the Company of such
insurance (including any administrative fee) in accordance with COBRA.

 

All other benefits shall cease effective June 7, 2019.

 

This agreement is intended to comply with Section 409A and shall be interpreted
consistent with such intent.  This agreement has been approved by the Board of
Directors of the Company. 

If the foregoing accurately reflects your understanding, please sign and return
one copy of this letter. 

 

 

 

 

 

Sincerely,

 

 

 

/s/Anthony Galici

 

Anthony Galici

 

Vice President, Chief Financial Officer

 

and Secretary

 

 

 

 

 

Accepted

 

 

 

/s/Frederick M. Danziger

 

Frederick M. Danziger

 

 



